UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 Commission File Number 333-152160 IMPERIAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 83-0512922 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 106 E. 6th ST. Suite 900, Austin, TX 78701 (Address of principal executive offices) (512) 332-5740 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required o submit and post such files). xYes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer (Do not check if smaller reporting company) x Smaller Reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: August 12, 2011: 42,362,100 common shares 1 INDEX Page No.(s) PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2011 (unaudited) and March 31, 2010 4 Consolidated Statements of Operations for the three and six months endedJune 30, 2011 and 2010 (unaudited) 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4T. Controls and Procedures 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. [RESERVED] 19 Item 5. Other Information 19 Item 6. Exhibits 20 SIGNATURES 21 2 PART I—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NOTE:These consolidated financial statements reflect the Company’s Consolidated Balance Sheets at June 30, 2011 (unaudited) and March 31, 2011, the Unaudited Consolidated Statements of Operations for the three months ended June 30, 2011 and 2010, and unaudited Consolidated Statements of Cash Flows for the three months ended June 30, 2011 and 2010. 3 IMPERIAL RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2011 Year Ended March 31, 2011 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Total Current Assets Investment in oil and gas properties, net Property and equipment-Salt Water Disposal Facility, net - Total Assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued liabilities $ $ Current portion of notes payable - Total Current Liabilities Notes Payable, net of discount of $78,738 - Total Liabilities Stockholders’ equity: 500,000,000 shares authorized, $0.001 par value, ; 42,362,100 shares issued and outstanding at June 30, 2011and March 31, 2011 Additional paid-in capital Accumulated deficit (1,256,761 ) (1,173,397 ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these consolidated financial statement. 4 IMPERIAL RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS For three months ended June 30, 2011 and 2010 (Unaudited) Three Months Three Months ended ended June 30 ,2011 June 30, 2010 REVENUES Oil and gas revenue $ $ Operating Expenses: Lease operating costs Repairs and Maintenance - Depreciation - Depletion Professional Fees Other Administrative Expenses Total Operating Expenses (LOSS) INCOME FROM OPERATIONS (78,025 ) Other Income and (Expenses): Interest on promissory note (5,330 ) (11,250 ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE Basic and diluted $ ) $ ) WEIGHTED AVERAGE OUTSTANDING SHARES Basic and diluted The accompanying notes are an integral part of these consolidated financial statements 5 IMPERIAL RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS For three months ended June 30, 2011 and 2010 (Unaudited) Three Months Three Months ended ended June 30 ,2011 June 30, 2010 Cash flows from operating activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Capital contributions - expenses - Amortization of discount Depletion and depreciation expense Changes in accounts receivable (21,189 ) Changes in accounts payable (12,983 ) Net cash used in operating activities (83,755 ) (4,440 ) Cash flows used in investing activities: Investments in oil and gas properties (120,088 ) (900,000 ) Purchase of saltwater disposal facility (50,000 ) - Net cash used in investing activities (170,088 ) (900,000 ) Cash flows from financing activities: Loans from related parties - Notes payable Repayments of notes payable (7,280 ) - Net cash provided from financing activities Net decrease in cash and cash equivalents ) - Cash and cash equivalents at the beginning of period - Cash and cash equivalents at the end of period $ $
